            Case 1:21-cr-00104-RJL Document 17 Filed 05/13/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                              :
                                                      :      Case No. 21-CR-104 (RJL)
                 v.                                   :
                                                      :
KLETE DERIK KELLER                                    :
                                                      :
                                                      :
                 Defendants.                          :




                                  NOTICE OF APPEARANCE

          The United States of America, by and through its undersigned counsel, the Acting United

States Attorney for the District of Columbia, herby informs the Court that Assistant United

States Attorney Amanda Jawad is entering her appearance in this matter on behalf of the United

States.



                                                     Respectfully submitted,

                                                     CHANNING D. PHILLIPS
                                                     ACTING UNITED STATES ATTORNEY
                                                     D.C. Bar No.415793

                                                     By: /s/ Amanda Jawad

                                                     AMANDA JAWAD
                                                     NY Bar No. 5141155
                                                     Assistant United States Attorney
                                                     District of Columbia Detailee
                                                     211 W. Fort Street, Suite 2001
                                                     Detroit, MI 48226
                                                     Telephone: (313) 226-9116
                                                     Amanda.Jawad@usdoj.gov
         Case 1:21-cr-00104-RJL Document 17 Filed 05/13/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

       On this 13th day of May 2021, a copy of the foregoing was served upon all parties listed

on the Electronic Case Filing (ECF) System.

                                                           /s/ Amanda Jawad
                                                   AMANDA JAWAD
                                                   Assistant United States Attorney




                                              2
